Case 2:19-cv-03365-DRH-SIL Document 55-4 Filed 05/11/20 Page 1 of 4 PagelD #: 1029

EXHIBIT C
John Ryan 19-cv-03309-DRH-SIL Document 55-4 Filed 05/11/20 Page 2 of 4 PagelD #: 1030
o

 

From: John Ryan

Sent: Monday, February 10, 2020 9:35 AM
To: Clint Cowan

Ce:

Kent Krabill; Emily Burch; Kharishma Patel

Subject: RE: Aptive v. East Rockaway 19-cv-03365

That is not acceptable. The fee is not unconstitutional. C

ontinuation of this litigation would be frivolous. My client is left
with no alternative but to move for summary judgemen

t and request attorneys’ fees and sanctions.

John E. Ryan, Esq.

RYAN, BRENNAN & DONNELLY LLP
131 Tulip Avenue

Floral Park, New York 11001

(516) 328-1100

(516) 354-0814 (FAX)

E-MAIL: jrvan@rbdlip.net

CONFIDENTIALITY NOTICE

the designated recipient(s) of the message. If you are not an intended

From: Clint Cowan <Ccowan@lynniip.com>

Sent: Monday, February 10, 2020 9:28 AM

To: John Ryan <JRyan@RBDLLP.net>

Cc: Kent Krabill <kkrabill@lynnilp.com>; Emily Burch <eburch@lynnilp.com>; Kharishma Patel <kpatel@lynnilp.com>
Subject: RE: Aptive v. East Rockaway 19-cv-03365

**Confidential Settlement Communication, protected by Fed. R. Evid. 408**

Thanks for sending, John. Thank you also for hosting the deposition at your office.

Unfortunately, this document does not Provide any evidentiary justification for the $200 Fee.

We would be happy to avoid motion Practice as well, but that w

ould require the Village to (a) lower its fee to a
constitutional level of $25-$50, and

(b) pay the attorneys’ fees and costs incurred by Aptive from the beginning of this action through February 10°, 2020.

Barring such an agreement, we will have to move forward to seek a preliminary and permanent injunction of the Fee.

Clint Cowan | Associate
LynnPinkerCoxHurst

Direct 214 292 3647

Cell 901 849 2724

Fax 214981 3839
ccowan@lynnilp.com
2 (OD ROSS Svanue SiteAAOSIL Document 55-4 Filed 05/11/20 Page 3 of 4 PagelD #: 1031
pes Texas 75201

www.lynnilp.com Ss

The information contained in this communication is confidential, may be attorney-client privileged,
may constitute inside information, and is intended only for the use of the addr
of Lynn Pinker Cox & Hurst, LLP, Unauthorized use, disclosure or copying of thi

From: John Ryan <JRyan@RBDLLP.net>

Sent: Friday, February 7, 2020 9:04 AM

To: Clint Cowan <Ccowan@lynnilp.com>

Subject: Aptive v. East Rockaway 19-cv-03365

The attachment contains the documents disc

ussed at yesterday's deposition. Please consider this as a formal request on
behalf of the Village of East Rockaway to vo}

untarily discontinue this action so that motion Practice can be avoided.

John E. Ryan, Esq.

RYAN, BRENNAN & DONNELLY LLP
131 Tulip Avenue

Floral Park, New York 11001

(516) 328-1100

(516) 354-0814 (FAX)

E-MAIL: irvan@rbdllp.net

CONFIDENTIALITY NOTICE

This email message and any attachments are confidential and may be protected by the attomey/client or other applicable
privileges. The information is intended to be conveyed only to the designated recipient(s) of the message. If you are not an intended

recipient, please notify the sender immediately at generalinfo@rbdllp.net and delete the message from your email

system. Unauthorized use, dissemination, distribution or reproduction of this message by anyone other than the intended recipient is
strictly prohibited and may be unlawful.

From: Reception <Reception@RBDLLP.net>

Sent: Friday, February 07, 2020 9:52 AM

To: John Ryan <JRyan@RBDLLP.net>

Subject: EAST ROCKAWAY LOCAL LAW #2

RYAN, BRENNAN & DONNELLY
131 Tulip Avenue

Floral Park, NY 11001

(516) 328-1100

(516) 354-0814 (FAX)

Generalinfo@RBDLLP.net

CONFIDENTIALITY NOTICE

nveyed only to the designated recipient(s) of the message. If

you are not an intended recipient, please notify the sender immediately at generalinfo@rbdllp.net and delete the
message from your e-mail system. Unauthorized use, dissemination, distribution or reproduction of this message by
anyone other than the intended recipient is strictly prohibited and may be unlawful.

2
CONFIBENTINRIAY NOTICE Tore sist Document 55-4 Filed 05/11/20 Page 4 of 4 PagelD #: 1032
